Citation Nr: 1706891	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  16-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of pneumonia, to include as due to exposure to herbicides.

2.  Entitlement to service connection for skin cancer on the right ear and left forehead, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for cysts on the back, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a right foot disorder, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for a right knee disorder, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a right shoulder disorder, to include as due to exposure to herbicides.

7.  Entitlement to service connection for bilateral arthritis of the hands and fingers, to include as due to exposure to herbicides.   

8.  Entitlement to service connection for a disability manifested by bilateral leg pain, to include as due to exposure to herbicides.

9.  Entitlement to service connection for a disability manifested by bilateral arm pain, to include as due to exposure to herbicides.

10.  Entitlement to service connection for a disability manifested by bilateral wrist pain, to include as due to exposure to herbicides.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1960 to June 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2014 rating decision, in pertinent part, the RO denied service connection for skin cancer on the right ear and left forehead, right knee swelling, right shoulder pain, a bilateral leg condition, right foot numbness, bilateral wrist pain, bilateral arthritis of the hands and fingers, cysts on the back, pneumonia, and a bilateral arm condition.  

In his June 2016 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington, DC.  In an October 2016 statement by telephone, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin cancer on the right ear and left forehead, cysts on the back, a right foot disorder, a right knee disorder, a right shoulder disorder, bilateral arthritis of the hands and fingers, a disability manifested by bilateral leg pain, a disability manifested by bilateral arm pain, and a disability manifested by bilateral wrist pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has any current disorder that is due to pneumonia in service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2014 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and private treatment records.  The evidence shows that the Veteran was not afforded a VA examination for the residuals of pneumonia, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran currently has any respiratory disorder.  His sole contention is that he was treated for this condition while in service and has not submitted lay evidence stating that he currently has any respiratory symptoms.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for the residuals of pneumonia.  

VA has considered and complied with its duties to notify and assist as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

The Veteran seeks service connection for pneumonia.  His service treatment records note a diagnosis of viral pneumonia in September 1962.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Veteran has never contended that he has any current symptoms as a result of pneumonia diagnosed during his active duty service and has not submitted lay evidence in support of his claim.  

The record also contains no medical evidence of a respiratory disorder at any point after the Veteran's separation from active duty service.  A May 2013 sleep study found no evidence of clinically significant obstructive sleep apnea.  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for the residuals of pneumonia.  As the evidence does not establish that the Veteran had a diagnosis of a respiratory disorder during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of pneumonia is denied.  


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claims for service connection for a right foot disorder, bilateral arthritis of the hands and fingers, and disabilities manifested by bilateral arm and wrist pain without first arranging for examinations by qualified medical professionals for help in determining whether the Veteran's claimed disabilities are related to service.

The Veteran's post-service medical records indicate reports of paresthesias of the right foot of unknown etiology, pain in the hands, wrists, and arms, and December 2014 diagnoses of seropositive inflammatory arthritis most suggestive of early rheumatoid arthritis as well as osteoarthritis of the left first carpal metacarpal joint.  
The Veteran has contended that all of these conditions may have been caused by exposure to herbicides in Vietnam.  In addition, he has submitted lay statements attesting to a history of arthritis in both hands, numbness in the right foot, and pain in the arms and wrists.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and examinations are necessary.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran's August 2014 VA skin diseases examination did not discuss the Veteran's reported back cysts and based its negative nexus opinion entirely on a lack of documentation in service treatment records.  The Veteran's August 2014 hip and thigh conditions examination did not discuss the Veteran's reports of bilateral leg pain.  None of these exams, including the August 2014 VA knee and lower leg conditions examination and the August 2014 VA shoulder and arm conditions examination, addressed the Veteran's contention that these disorders were caused by exposure to herbicides.  Additional VA examinations are warranted to obtain adequate nexus opinions.  

The Board notes that, with the possible exception of right foot numbness or the Veteran's reports of pain in his extremities if they constitute early-onset peripheral neuropathy, none of the disorders for which the Veteran seeks service connection are among those for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309(e).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiners should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any skin cancer.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current skin cancer or cysts on the back had their origin in service or are related to the Veteran's active service, including as a result of his exposure to herbicide agents.  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no causation simply because skin cancer and back cysts are not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any right knee disorder, bilateral leg pain, and right foot disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current right knee disorder, bilateral leg pain, and right foot disorder had their origin in service or is in any way related to the Veteran's active service, including as a result of his exposure to herbicide agents.  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no causation simply because a disability is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

The examiner must provide an opinion as to whether the Veteran's pain in his lower extremities or right foot numbness constituted early-onset peripheral neuropathy.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

3.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any right shoulder disorder, bilateral arm pain, bilateral wrist pain, and bilateral arthritis of the hands and fingers.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current right shoulder disorder, bilateral arm pain, bilateral wrist pain, or bilateral arthritis of the hands and fingers, had their origin in service or are related to the Veteran's active service, including as a result of his exposure to herbicide agents.  

The examiner must provide an opinion as to whether the Veteran's pain in his upper extremities constituted early-onset peripheral neuropathy.  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no causation simply because a disability is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


